Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.
The status of the 09/24/2021 claims, is as follows: Claim 1 has been amended; Claims 2-3, 5-6, 8 have been canceled; Claims 11-20 have been withdrawn; and Claims 1, 4, 7, and 9-24 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Jong Wan Suh on 10/14/2021. The application has been amended as follows: 
1. (Currently Amended) A beverage-making apparatus comprising: 

an ingredient storage container configured to store a plurality of ingredients; 
a water tank configured to store water; 
a fermentation tank configured to regulate a fermentation process comprising the plurality of ingredients and water, 
the water tank and the fermentation tank being arranged opposite one another about the ingredient storage container, 
a heat insulating wall that surrounds the fermentation tank and that has a top surface onto which the fermentation tank is mounted; 
a compressor configured to compress a refrigerant for cooling the fermentation tank; 
a beverage ingredient pack accommodated in the fermentation tank; 
an air pump configured to supply air in a space between an inside wall of the fermentation tank and an outside surface of the beverage ingredient pack; and
an air supply flow path connecting the air pump to an inside of the fermentation tank,
wherein the ingredient storage container is located in a space defined between the water tank and the fermentation tank, 
wherein the water tank is arranged at a first side of the ingredient storage container and the fermentation tank is arranged at a second side of the ingredient storage container opposite the first side, 

wherein the water tank and the fermentation tank are arranged horizontally opposite to each other with respect to the ingredient storage container, 
wherein a center cover is arranged to cover the space defined between the water tank and the fermentation tank, 
wherein a beverage extraction valve is mounted to the center cover, 
wherein the space is located between the base and the ingredient storage container, 
wherein the compressor is located between the base and the water tank, and 
wherein a top surface of the base contacts a bottom surface of the heat insulating wall and is spaced apart from a bottom surface of the fermentation tank and a bottom surface of the water tank in a vertical direction.
11. (Canceled)
12. (Canceled)
13. (Canceled)
14. (Canceled)
15. (Canceled)
16. (Canceled)
17. (Canceled)
18. (Canceled)
19. (Canceled)

23. (Canceled)
24. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1, 4, 7, 9-10, and 21-22 are indicated because:
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention such as “a heat insulating wall that surrounds the fermentation tank and that has a top surface onto which the fermentation tank is mounted”, “a beverage ingredient pack accommodated in the fermentation tank; and an air pump configured to supply air in a space between an inside wall of the fermentation tank and an outside surface of the beverage ingredient pack; and an air supply flow path connecting the air pump to an inside of the fermentation tank,”, and “a top surface of the base contacts a bottom surface of the heat insulating wall and is spaced apart from a bottom surface of the fermentation tank and a bottom surface of the water tank in a vertical direction.” recited in Claim 1.  
Since the Applicant filed Terminal Disclaimer on 10/13/2021, therefore the double patenting rejections are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /PHUONG T NGUYEN/  Primary Examiner, Art Unit 3761